Wagner, Judge,
delivered the opinion of the court.
; The only question presented for our consideration in this case involves the constitutionality of the act approved March 23,1868, amending the charter of the city of Boonvilie. The - city of Boonvilie was incorporated by an act of the Legislature, approved February 8, 1839, and the first section of the act defined the boundaries of the city, designated its name and style, and conferred upon it certain powers.
By section 1 of the act of 1868 the original act was amended so far as limits and boundaries were concerned. The whole section is not re-enacted or amended, but only so much as relates to boundaries. Everything which is included in the subject of the amendment, however, is given and re-enacted entire as a substitute for the old law. It is contended that because the whole section, as amended, is not embodied and inserted in the amendment, the act is invalid and repugnant to the twenty-fifth section of the fourth article of the constitution of this State. That section provides that “no act shall be revived or re-enacted by mere reference to the title thereof; nor shall any act be amended by providing that designated words thereof shall be struck out, or that designated words shall be struck out and others inserted in lieu thereof; but in every such„case the act revived or re-enacted, or the act or part of act amended, shall be set forth and published at length, as if it were an original act or provision.”
In this section it will be perceived that different provisions are made. Where an entire act is revived or re-enacted it must be set forth and published in whole. Where a whole act is amended the same course must bu pursued; but where a part of an act is amended, the amendatory part only need be set out and published.
*290Every person'who is familiar with our past'legislative history well understands the reasons which induced the insertion of this constitutional provision.' Amendments were made in sucha manner ¿s to'involve the law to which they pertained in inextricable' confusión. Amendatory acts were passed which required only the insertion of certain words, or the substitution of one phrase for another, in sections which were only referred to by their titles, but not published. After the amendments were so framed and clothed in doubt, obscurity and uncertainty, it was almost impossible to arrive at the real and actual intention. It was to obviate these difficulties that the requirement was made that every amendment, eithér to a whole act or a part of an act, should be set forth and published. Whether the peculiar phraseology of the constitution accomplishes all that' was intended is doubtful.
The counsel for the defendant in- error have cited cases from Louisiana and Indiana to sustain their position, and contend that according to these adjudications, when an act is revised or section amended, they must be set forth and published at full length in the amen'datory or revising- act; But the constitutional provision on which these decisions were based differs essentially from ours. The 119th article of the constitution of Louisiana reads as follows : “No law shall be revised or amended by reference to its title, but in such case the act revised or section amended shall be re-enacted and published at length.” The twenty-first section of the fourth article of the constitution of Indiana was copied almost literally from the Louisiana constitution. It provides that “ no act shall ever be revised or amended by'mere reference to'-its title, but the act revised or section amended shall be' set forth and published'at full length.”
The constitution in thesé 'States expressly declares that where a section is amended'it shall be re-énácied and published at full length; But our constitution only requires the act or part of act amended to be set forth and published. ■ That wras done in this case. There was no striking out, or inserting words in lieu thereof, but there was an amendment of part of the act, and the amendment was set forth and published entire. The constitution was strictly complied with.
*291It is .greatly to .be regretted' that ■our-eortetitatioirdid not adopt the same term's and -language, that-we: find used-in ithe -States above alluded to. ■ Then the whole matter would always-be-found in the amended section, and thei’e would be no necessity of hunting through different books and in separate enactments' to: find' what the law was. The Legislature, -since the existence of--tile present constitution,-has generally'set forth and published at full length a section where it was re-enacted - and amended1, and wis--i dom and convenience dictate that that policy should be pursued* But we must construe the law as-we find it, andtthe judgment of the court below holding the act-unconstitutional must be: reversed.1
Judge Currier concurs; Judge-Bliss absent.